     Case 2:19-cv-04848-JAT-JZB Document 30 Filed 07/22/20 Page 1 of 3




 1   WO                                                                                    NA

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Pedro A. Rojas, Jr.,                          No. CV 19-04848-PHX-JAT (JZB)
10                           Plaintiff,
11    v.                                            ORDER
12
      Corizon Health Care Incorporated, et al.,
13
                             Defendants.
14
15          Plaintiff Hermelinda Prado1 brought this civil rights case pursuant to 42 U.S.C.
16   § 1983. Before the Court is Defendant Corizon’s Motion to Dismiss (Doc. 24), which
17   Plaintiff opposes (Doc. 25).
18          The Court will deny the Motion to Dismiss.
19   I.     Background
20          In the First Amended Complaint, Plaintiff asserts claims for denial of
21   constitutionally adequate medical care in violation of the Eighth Amendment, negligence,
22   and wrongful death. (Doc. 16.) Plaintiff alleges that Rojas was denied constitutionally
23   adequate medical care for his digestive issues, rectal bleeding, weight loss, and colon
24   cancer and that he died as a result.
25   ....
26
            1
27           Hermelinda Prado is the personal representative of the estate of Pedro A. Rojas,
     Jr., who originally filed this action through counsel while in the custody of the Arizona
28   Department of Corrections. On August 9, 2019, Rojas’s counsel filed a Suggestion of
     Death of Plaintiff. (Doc. 5.) In a December 11, 2019 Order, the Court substituted
     Hermelinda Prado for Pedro Rojas, Jr., as Plaintiff. (Doc. 14.)
     Case 2:19-cv-04848-JAT-JZB Document 30 Filed 07/22/20 Page 2 of 3




 1          On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
 2   Eighth Amendment medical care claims and state law negligence and wrongful death
 3   claims against Defendants Haleem, Corizon, The GEO Group, and Wellpath and directed
 4   these Defendants to answer. The Court dismissed the remaining Defendants. (Doc. 23.)
 5          Defendant Corizon moves to dismiss on the ground Plaintiff has failed to state a
 6   claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure
 7   12(b)(6).
 8   II.    Discussion
 9          A Rule 12(b)(6) motion “tests the legal sufficiency of a claim.” Navarro v. Block,
10   250 F.3d 729, 732 (9th Cir. 2001). In deciding a Rule 12(b)(6) motion, the court takes all
11   allegations of material fact as true and construes them in the light most favorable to the
12   nonmoving party. Marcus v. Holder, 574 F.3d 1182, 1184 (9th Cir. 2009). The court will
13   “‘presume that general allegations embrace those specific facts that are necessary to
14   support the claim.’” Nat’l Org. for Women, Inc. v. Scheidler, 510 U.S. 249, 256 (1994)
15   (quotation omitted). Where the plaintiff is a pro se prisoner, the court must “construe the
16   pleadings liberally and [] afford the petitioner the benefit of any doubt.” Hebbe v. Pliler,
17   627 F.3d 338, 342 (9th Cir. 2010).
18          A Rule 12(b)(6) motion to dismiss is almost never an appropriate response when the
19   Court has already screened a prisoner complaint pursuant to 28 U.S.C. § 1915A(b) and
20   directed the defendants to respond. The standard for dismissal under Rule 12(b)(6) is
21   identical to the standard under 28 U.S.C. § 1915A(b) (“fail[ure] to state a claim upon which
22   relief may be granted”). After the Court has screened a prisoner complaint pursuant to
23   § 1915A(b), a Rule 12(b)(6) motion to dismiss should be granted only if the defendants
24   can convince the Court that reconsideration is appropriate. Reconsideration is appropriate
25   only if the district court “(1) is presented with newly discovered evidence, (2) committed
26   clear error or the initial decision was manifestly unjust, or (3) if there is an intervening
27   change in controlling law.” School Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d
28   1255, 1263 (9th Cir. 1993).



                                                -2-
     Case 2:19-cv-04848-JAT-JZB Document 30 Filed 07/22/20 Page 3 of 3




 1         As mentioned above, the Court screened the First Amended Complaint and
 2   determined that Plaintiff’s allegations sufficiently stated claims for relief against
 3   Defendants, including Defendant Corizon. (Doc. 23.) Defendants present nothing that
 4   warrants reconsideration of the Screening Order. See School Dist. No. 1J, 5 F.3d at 1263;
 5   Fed. R. Civ. P. 12(d); see also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002)
 6   (explaining that the “simplified notice pleading standard” of Federal Rule of Civil
 7   Procedure 8(a)(2) relies on “liberal discovery rules and summary judgment motions to
 8   define disputed facts and issues and to dispose of unmeritorious claims.”). Accordingly,
 9   dismissal under Rule 12(b)(6) is not appropriate, and the Court will deny Defendant
10   Corizon’s Motion to Dismiss.
11   IT IS ORDERED:
12         (1)    The reference to the Magistrate Judge is withdrawn as to Defendant
13   Corizon’s Motion to Dismiss (Doc. 24).
14         (2)    Defendant Corizon’s Motion to Dismiss (Doc. 24) is denied.
15         (3)    All other pre-trial matters must remain with the Magistrate Judge.
16         Dated this 22nd day of July, 2020.
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
